


Exhibit 10.1


Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.


Department Stores National Bank
701 E. 60th Street North
Sioux Falls, South Dakota 57104


October 30, 2013


Macy’s, Inc.
7 West Seventh Street
Cincinnati, OH 45202
Attention: General Counsel


FDS Bank
9111 Duke Boulevard
Mason, OH 45040


Macy’s Credit and Customer Services, Inc.
9111 Duke Boulevard
Mason, OH 45040


Ladies and Gentlemen:


Reference is made to the Credit Card Program Agreement dated as of June 1, 2005,
as amended pursuant to amendments effective October 24, 2005, and May 19, 2006,
pursuant to restated letter agreements effective December 18, 2006, March 22,
2007, April 6, 2007 and June 1, 2007, pursuant to a restated amendment effective
February 3, 2008, and pursuant to amendments effective January 1, 2009, June 1,
2009, February 26, 2010, and April 16, 2012 (as so amended, the “Program
Amendment”), by and among Macy’s, Inc., (f/k/a Federated Department Stores,
Inc.), a Delaware corporation (“Macy’s, Inc.”), FDS Bank, a federally chartered
stock savings bank (“FDS Bank”), Macy’s Credit and Customer Services, Inc.
(f/k/a FACS Group, Inc.), an Ohio corporation ((“MCCS”), Macy’s West Stores,
Inc. (f/k/a Macy’s Department Stores, Inc.), an Ohio corporation (“Macy’s”),
Bloomingdale’s, Inc., an Ohio corporation (“Bloomingdale’s”) (collectively, the
“Macy’s Companies”), and Department Stores National Bank, a national banking
association, as assignee of Citibank, N.A. (“Bank”). Capitalized terms used
herein but not defined herein shall have meanings given to such terms in the
Program Agreement.








--------------------------------------------------------------------------------




Bank and the Macy’s Companies wish to memorialize certain agreements regarding
the calculation of amounts due between the Parties in connection with the
Program P&L. Effective with the Fiscal Month beginning in October 2013 (the
“Effective Date”), and until such time as the Parties have mutually agreed in
writing otherwise:
1.
As of the Effective Date of this letter agreement (“Letter Agreement”),
calculation of the FDS Servicing Charge shall be revised as set forth in Exhibit
A.



2.
As of the Effective Date of this Letter Agreement, the portion of Net Credit
Sales reflected in Section(i) of Schedule 9.3(a)(i) of the Program Agreement and
used to calculate the Net Credit Sale Share shall be revised as set forth in
Exhibit A.



3.
Except as expressly amended by this Letter Agreement, the Program Agreement
remains unchanged.



4.
This Letter Agreement may be executed in any number of counterparts, all of
which together shall constitute one and the same instrument, but in making proof
of this Letter Agreement, it shall not be necessary to produce or account for
more than one such counterpart. Any facsimile of an executed counterpart shall
be deemed to be an original.



Please acknowledge your agreement with the foregoing by executing this Letter
Agreement as indicated below.






Very truly yours,                    
DEPARTMENT STORES NATIONAL BANK        
By: /s/ Douglas C. Morrison                
Name:    Douglas C. Morrison            
Title:    Vice President                






Agreed to by:


Macy’s, Inc. (f/k/a Federated Department Stores, Inc.)
By: /s/ Dennis Broderick            
Name:    Dennis Broderick
Title:    Executive Vice President




--------------------------------------------------------------------------------






FDS BANK
By:    /s/ Teresa Huxel            
Name:    Teresa Huxel        
Title:    President


MACY’S CREDIT AND CUSTOMER SERVICES, INC.
By:    /s/ Teresa Huxel            
Name:    Teresa Huxel        
Title:    Senior Vice President


MACY’S WEST STORES, INC. (f/k/a Macy’s Department Stores, Inc.)
By: /s/ Dennis Broderick            
Name:    Dennis Broderick
Title:    President


BLOOMINGDALE’S, INC.
By: /s/ Dennis Broderick            
Name:    Dennis Broderick
Title:    Vice President










--------------------------------------------------------------------------------




EXHIBIT A
1.
As of the Effective Date, the FDS Servicing Charge shall exclude actual costs
incurred by FDS Bank and its Affiliates to the extent such costs relate to
[Redacted] (the “Excluded Costs”). For purposes of determining the Excluded
Costs, the Parties will calculate and report said expenses consistent in all
manners with their calculation for the Fiscal Month of August 2013 and as
reflected in the Program P&L for that Fiscal Month.



2.
As of the Effective Date, the portion of Net Credit Sales reflected in
Section(i) of Schedule 9.3(a)(i) of the Program Agreement and used to calculate
the Net Credit Sale Share shall be increased from “[Redacted]” to “[Redacted]”,
and from “[Redacted]” to “[Redacted]”, respectively. For the avoidance of doubt,
the reference to [Redacted] is not changed.



3.
The Parties agree that if at any time the Operating Committee agrees that, due
to changes in [Redacted], the Excluded Costs have changed such that the effect
of this Letter Agreement is not [Redacted], the Operating Committee shall adjust
the Net Credit Sale Share calculation to achieve such [Redacted] effect. If the
Operating Committee elects to adjust the Net Credit Sale Share, such adjustment
shall take effect as of the first Business Day of the Fiscal Month following the
Operating Committee meeting at which such election was made and shall not apply
retroactively. If the Operating Committee elects to terminate this Letter
Agreement, any such termination shall be effective as of the first Fiscal Month
following the Operating Committee meeting at which such election was made. For
the avoidance of doubt, in the event this Letter Agreement is terminated, the
FDS Servicing Charge will, as of the effective date of termination, include
actual costs incurred by FDS Bank and its Affiliates related [Redacted] will, as
of the effective date of termination, be decreased from [Redacted] to [Redacted]
and from [Redacted] to [Redacted] respectively.







